SCHOTT, Judge,
concurring in the denial of appellant’s application for rehearing:
While the record reflects that a complete hearing on custody was never held, this appears to be the fault of appellant who came to court unrepresented, admitted that she could not represent herself adequately, and provided no satisfactory excuse for her lack of representation. The record does not support our concluding that the trial judge abused his discretion.
On the other hand nothing precludes appellant from bringing a proper rule for custody and provoking a hearing to which the principles announced in Bordelon v. Bordelon, 390 So.2d 1325 (La. 1980) can be applied.